MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
In 1893 the town of Red Lodge enacted ordinance No. 28, entitled: “An Ordinance Concerning Domestic Animals Running at Large Within Town of Red Lodge,” section 1 of which is as follows: “It shall be the duty of every person owning or keeping domestic animals, to wit: horses, mules, asses, cattle, sheep, goats, swine, within the limits of the town to provide for the keeping of the same within or upon his or her premises at all times, save when necessarily or temporarily passing through the streets, and then such animals must be attended by some one to take care of them and prevent their doing damage to person or property.”
*302Section 2 designates the town marshal as the poundkeeper, and defines his duties as such, some of which are described as follows: ‘ ‘ The town marshal shall be poundkeeper of the town, and as such shall provide a pound of suitable character at the expense of the town for the impounding of any domestic animals found running at large within the limits of the town, or found trespassing or doing damage to the property of another. It shall be the duty of the poundkeeper to take such animals into custody, and to notify the owner thereof, and if he does not pay the fine and costs provided by section 4 of this ordinance, the marshal shall file a complaint against the owner.”
In 1903 this action was commenced in the police magistrate’s court in the name of the city of Red Lodge, against the respondent, John L. Maryott, to recover the sum of $144 — $48 as fees for impounding twenty-four head of cattle, and $96, costs of keeping the same within the city pound, and for the further sum of fifty cents per day for each head of cattle so impounded from the time of the commencement of the action until the trial of the same, and for an order that the impounded animals be sold to satisfy the judgment asked for.
The complaint alleges the corporate existence of the city of Red Lodge; that about July 1, 1903, the defendant did keep and permit the animals in controversy to run' at large within the city of Red Lodge without his premises and without any person herding or in charge of the same, contrary to the form, force and effect of ordinance 28; that while defendant so permitted his cattle to run at large in violation of said ordinance, the poundkeeper gathered and caused to be gathered the said cattle and placed them in the city pound and still confines them, therein. The complaint further sets forth the amount of fees and costs incurred in impounding and caring for the animals The defendant answered, admitting the corporate existence of the city of Red Lodge, the impounding of the cattle, and that defendant has not paid the city the amount claimed, or any amount whatever, and denying all the other allegations of the complaint.
*303Upon the trial the court found the issues for plaintiff and entered judgment against the defendant, from which he appealed to the district court. In the district court the cause was tried to the court sitting without a jury. The court found, first, that the defendant resides four miles from the corporate limits of Red Lodge; second, that the cattle in controversy were turned out in the spring of 1903 on the common range; fourth, that the cattle were found in the city of Red Lodge and a portion of them impounded by the city marshal, and a portion by Ralph Vaill, but this latter portion was taken possession of and retained by the city marshal; fifth, that the animals were not owned or kept within the limits of the city of Red Lodge, but strayed within the corporate limits of said city. As a conclusion of law the court found that the city marshal had no authority to impound the animals, and ordered judgment for the defendant for his costs, from which judgment and an order denying a motion for a new trial plaintiff appeals.
In this court the only question presented which requires any consideration is.that involved in the construction of the provisions of sections 1 and 2 of -ordinance 28, as set forth above. It is conceded by respondent that the city of Red Lodge might properly pass this ordinance, or an ordinance restraining animals running at large within the city; which would apply to .the animals in question; and no contention is made here as to the procedure adopted by the city to carry out the provisions of this ordinance. The only contention of respondent is that this ordinance has no application to the animals in controversy.
The evidence is sufficient to support the findings of the court: that the owner of the animals lives some three or four miles from the city limits; that he turned these animals out on the common range, and that they strayed within the city limits, but were not owned or kept therein. The question for determination then is: Are the provisions of ordinance 28 sufficiently broad to apply to all such domestic animals as are mentioned in the ordinance, which may be found running at large within the city limits, whether owned or kept therein, or owned or kept without the city but which stray within the city limits?
*304Section 1 of the ordinances makes it the duty of every person owning or keeping certain domestic animals (naming them) within the limits of the town, to provide for keeping the same within or upon his own premises at all times, save when necessarily or temporarily passing through the streets, and then such animals must be attended by some one. This is not equivalent to saying that it shall be unlawful for any of the domestic animals named to run at large within the city limits. The duty of restraining such animals is only imposed upon persons who own or keep them within the city limits, and cannot be extended by implication to anyone else. The language is too plain to require any construction beyond that clearly disclosed by its own terms. It has no application to animals running at large on the common range which may stray within the city limits.
But it is contended that under the provisions of section 2 of this ordinance, the city may be justified in impounding these animals. That section provides that the poundkeeper shall provide a pound for impounding any domestic animals found running at large within the city limits. But if this section is to be construed literally and without reference to section 1 of the ordinance, then dogs and cats, being domestic animals, fall within the provisions of the ordinance, and the poundkeeper is required to restrain them. But this ordinance must be construed as a whole, every portion of it given meaning if possible, and neither the whole nor any portion rendered ridiculous, unless that result is unavoidable.
There is no conflict whatever between the provisions of sections 1 and 2, and neither is broader in its terms than the other. Section 1 enumerates the particular domestic animals which are prohibited from running at large. Section 2 creates the office of poundkeeper and defines his duties; and when the question is presented to him whether a particular domestic animal is permitted to run at large, he must determine the question by a reference to section 1, which defines the nuisance to be avoided. That the contention now made was not entertained by the city *305attorney when the action was commenced is apparent from the complaint, which was clearly drawn with reference to the provisions of section 1 of the ordinance.
However, this becomes immaterial under our view of the case. As the court found that these cattle were not owned or kept within the city limits, and these findings are justified by the evidence, and this ordinance by its terms does not apply to cattle owned or kept without the city and which may stray within the city limits, the court’s conclusion was correct and the judgment and order are affirmed.
The other questions presented do not require any consideration.

Affirmed.

Mr. Cheek Justice Brantly and Mr. Justice Mils urn concur.